DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 7, 10, 14, 16, 17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koch et al (US 2019/0154509, hereafter Koch).

As per claim 1, Koch discloses a method for estimating human body temperature, the method comprising:
receiving, via a thermal camera (Figure 1 element 16), one or more thermal images captured of a real-world environment, the one or more thermal images including thermal intensity values for each of a plurality of pixels of the one or more thermal images (¶ 36 and 37);
identifying, in the one or more thermal images, positions of a plurality of human faces, each of the plurality of human faces corresponding to one or more pixels of the one or more thermal images having corresponding thermal intensity values (¶ 50 and 51);
determining a distribution of thermal intensity values of the plurality of human faces (¶ 38);
identifying a position of a test human face of a test human subject within a subsequent thermal image (¶ 38 - 41);
identifying one or more test thermal intensity values of one or more pixels corresponding to the test human face (¶ 38 - 41); and
reporting an indication of a body temperature of the test human subject based on a comparison of the one or more test thermal intensity values and the distribution of thermal intensity values of the plurality of human faces (¶ 38).  
As per claim 2, Koch discloses the method of claim 1, where the indication of the body temperature of the test human subject is further reported based on a known sensitivity of the thermal camera (¶ 40).
As per claim 3, Koch discloses the method of claim 1, where the thermal intensity values are grey- level counts (¶ 57).
As per claim 4, Koch discloses the method of claim 1, where the test human subject is at a known predetermined distance away from the thermal camera (¶ 40).
As per claim 5, Koch discloses the method of claim 1, further comprising receiving an indication of a distance between the test human subject and the thermal camera, applying a distance correction factor to the one or more test thermal intensity values based on the determined distance to give distance-corrected thermal intensity values, and reporting the indication of the body temperature of the test human subject further based on the distance- corrected thermal intensity values (¶ 38, 40, and 41).
As per claim 7, Koch discloses the method of claim 1, further comprising identifying a skin tone of the test human subject, applying a skin tone correction factor to the one or Page 34more test thermal intensity values to give tone-corrected thermal intensity values, and further reporting the indication of the body temperature of the test human subject based on the tone-corrected thermal intensity values (¶ 19).
As per claim 10, Koch discloses the method of claim 1, where reporting the indication of the body temperature of the test human subject includes estimating an absolute body temperature of the test human subject (¶ 19).
Regarding claim 14, arguments analogous to those presented for claim 1 are applicable for claim 14.
Regarding claim 16, arguments analogous to those presented for claim 5 are applicable for claim 16.
Regarding claim 17, arguments analogous to those presented for claim 7 are applicable for claim 17.
Regarding claim 20, arguments analogous to those presented for claim 1 are applicable for claim 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koch in view of Liang et al (US 2020/0293788, hereafter Liang).
As per claim 6, Koch discloses the method of claim 5.
However, Koch does not explicitly teach where the indication of the distance between the test human subject and the thermal camera is received from a depth camera.
In the same field of endeavor, Liang teaches where the indication of the distance between the test human subject and the thermal camera is received from a depth camera.
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Koch in view of Liang.  The advantage is an improvement in image processing.

Claim(s) 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koch in view of YOO (US 2022/0047160, hereafter YOO).
As per claim 12, Koch discloses the method of claim 1.
However, Koch does not explicitly teach further comprising displaying a representation of the subsequent thermal image on an electronic display, and reporting the indication of the body temperature of the test human subject via colors of pixels used to represent the test human subject.
In the same field of endeavor, YOO teaches further comprising displaying a representation of the subsequent thermal image on an electronic display, and reporting the indication of the body temperature of the test human subject via colors of pixels used to represent the test human subject (¶ 105).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Koch in view of YOO.  The advantage is an improvement in image processing.
Regarding claim 19, arguments analogous to those presented for claim 12 are applicable for claim 19.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koch in view of Chen et al (US 2020/0394387, hereafter Chen).
As per claim 13, Koch discloses the method of claim 1.
However, Koch does not explicitly teach where reporting the indication of the body temperature of the test human subject includes outputting a notification that the body temperature of the test human subject is estimated to exceed a predetermined temperature threshold.
In the same field of endeavor, Chen teaches where reporting the indication of the body temperature of the test human subject includes outputting a notification that the body temperature of the test human subject is estimated to exceed a predetermined temperature threshold (¶ 54).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Koch in view of YOO.  The advantage is an improvement in image processing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487